DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
The applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has provided the Khaderi and de Brouwer references to teach the limitations presented in the newly amended claims.
Response to Amendment
Claim Objections
Claims 12 and 17 are objected to because of the following informalities:  In each claim ‘storaging’ should read ‘storing’.  Appropriate correction is required.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 11-17 and 19-20 are all within at least one of the four categories (claims 11-17 and 19-20 being processes).
Regarding Step 2, the independent claim 11 recites:
Performing the following tasks:
1) Pro-saccade task;
2) Anti-saccade task;
3) Memory-saccade task; and
4) Double-saccade task.
The above claim limitations are tied to the abstract idea of mental processes in that they are concepts that can be performed in the human mind. This group encompasses concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claimed steps of performing can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output/processing that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
The additional elements recited include ‘computer object recognition and tracking methods’ in claim 13 and ‘’fast near-infrared camera’ in claim 13, and ‘an inclinometer’ in claim 13.
This judicial exception is not integrated into a practical application because: 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for performing merely invoke a computer as a tool. Each of the additional element limitations are recited at a high level of generality (i.e., as a generic processor performing a generic computer function or as a generic sensor performing a mere extra-solution data gathering) such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component or generic sensor component. Examiner notes those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by the prior art provided below teaching said components. The claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The additional elements do not provide an improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for ‘performing’ or other analysis. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
The claims do not apply the abstract idea to a particular machine. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwaller in view of Khaderi (US 2016/0367165) and de Brouwer et al. (Reference U on PTO-892; 2016).
Regarding claim 11, Schwaller teaches an eye movement analysis method (Page 23, Paragraph 1 “The objective of the present thesis is to develop a method that can robustly detect the three most common types of eye movements from an eye-tracking signal recorded using eye-tracking glasses, while compensating for head movements which are simultaneously recorded using an IMU”) comprising performing at least one of the following tasks: 
Khaderi teaches 1) Pro-saccade task (Paragraph 0035) and 2) Anti-saccade task (Paragraph 0043).
de Brouwer teaches 3) Memory-saccade task (Page 8, Paragraph 3; ‘memory-guided double-step saccade task’); and 4) Double-saccade task (Page 8, Paragraph 3; ‘memory-guided double-step saccade task’).
It would have been obvious to one of ordinary skill in the art to have modified Schwaller with Khaderi and de Brouwer because they both teach tasks that are known in the art (Paragraph 0035 of Khaderi; Introduction Section of de Brouwer) and enable non-invasive, standardized, quantitative TBI assessments that may be performed in the field (Paragraph 0024 of Khaderi).
Regarding claim 12, Schwaller teaches further comprising: 
a) collecting behavior data (Page 2, Paragraph 2 “The objective of the present thesis is to develop a method that can robustly detect the three most common types of eye movements from an eye-tracking signal recorded using eye-tracking glasses, while compensating for head movements which are simultaneously recorded using an inertial measurement unit (IMU); note the eye-tracking glasses and IMU combined is considered the behavior data collection module); and 
b) analyzing and storaging the collected behavior data (Page 65, Paragraph 1 “The gaze-analysis software distributed with the eye-tracking glasses has a built-in event detector, which uses a velocity-based algorithm to detect saccades and fixations”; Page 51, Paragraph 1 “The goal of the event-detection part is to develop and implement a new enhanced event-detection algorithm to detect saccades, fixations, and smooth pursuit movements from signals containing only eye-in-space motion, i.e., signals which are obtained by combining the eye- and head-tracking signals described in the preceding gaze-estimation part of this chapter.”; Page 61, Paragraphs 1-2 “The goal of this section is to evaluate the performance of the proposed event-detection algorithm. Therefore, the data of the pilot study after gaze estimation is used, namely the signals containing the estimated eye-in-space motion. The database is briefly summarised in Section 3.8.1…3.8.1 Database…A detailed description of the experiment and the database can be found in Section 3.6.1. Nine different stimuli videos are presented, and two identical rounds of experimentation are performed and used for data analysis. The recorded data from one round is used to develop the algorithm…The data from the second round is used to make the final evaluation of the algorithm”).
Regarding claim 17, Schwaller teaches wherein the analyzing and storaging the collected behavior data further comprises: 
Establishing a saccade database based on saccade behavior paradigms (Page 51, Paragraph 1 “The goal of the event-detection part is to develop and implement a new enhanced event-detection algorithm to detect saccades, fixations, and smooth pursuit movements from signals containing only eye-in-space motion, i.e., signals which are obtained by combining the eye- and head-tracking signals described in the preceding gaze-estimation part of this chapter.”; Page 61, Paragraphs 1-2 “The goal of this section is to evaluate the performance of the proposed event-detection algorithm. Therefore, the data of the pilot study after gaze estimation is used, namely the signals containing the estimated eye-in-space motion. The database is briefly summarised in Section 3.8.1…3.8.1 Database…A detailed description of the experiment and the database can be found in Section 3.6.1. Nine different stimuli videos are presented, and two identical rounds of experimentation are performed and used for data analysis. The recorded data from one round is used to develop the algorithm…The data from the second round is used to make the final evaluation of the algorithm”); and 
establishing a calculation model (Page 61, Paragraph 2 “The recorded data from one round is used to develop the algorithm…The data from the second round is used to make the final evaluation of the algorithm”; Page 53, Paragraph 1-Page 54, Paragraph 1 “the saccade-detection stage is divided into two parts as proposed in [8] (cf. Section 2.4). During the first part, the approximate saccadic intervals are identified, whereas during the second part, the exact onsets and offsets of the saccades are ascertained.”; See Eq. 3.24; Page 61, Algorithm 1: I-VDT) and analyzing eye movement parameters (Page 53, Paragraph 1-Page 54, Paragraph 1; See Eq. 3.24; Page 61, Algorithm 1: I-VDT).
Claim(s) 13-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwaller in view of Khaderi (US 2016/0367165) and de Brouwer et al. (Reference U on PTO-892; 2016) as applied above in further view of Humphries et al. (US 2010/0283972) and Xie et al. (Reference U on PTO-892 dated 05/18/2021; 1998)
Regarding claim 13, Schwaller in view of Humphries and Xie teach wherein the collecting behavior data further comprises: 
Humphries teaches using computer object recognition and tracking methods to process in real-time image information collected by a fast near-infrared camera (Paragraphs 0014-0015: “The embodiments herein provide techniques for measuring saccade motion…Light emitted or reflected from the subject's eye is focused through an aperture to an optical navigation chip. This chip employs a charge-coupled device (CCD) array to measure the incoming image. The analysis of pixels of light allows the chip to report eye position. These measurements occur rapidly at frequencies of 1200 times per second or more, and in some cases around 6000 times per second. Sequential states of the CCD array are compared to determine magnitudes and directions in two dimensions, up-down left-right…CCDs can “see” in the near infrared, which is the basis for television remote controls”; Paragraph 0017 “The speed of a CCD array allows for rates from about 1200 Hz to about 6000 Hz or more”). The processing in real-time of the image information collected by a fast near-infrared camera would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in order to provide precise detection of high speed saccadic eye motion (para [0009] “Video detection of saccadic eye movements has been used. Normal video frame rates, however, of 30 Hz are slow relative to the high-speed saccade. Eye tracking devices, however, do exist for tracking this high-speed event using video speeds of 240 Hz or more.”; para [0018] “The technology is precise and high-speed, making it well-suited for monitoring eye motion”).
Schwaller teaches eliminating the effect of head movements on an eye position monitoring using an inclinometer (Page 2, Paragraph 2 of Schwaller: “The objective of the present thesis is to develop a method that can robustly detect the three most common types of eye movements from an eye-tracking signal recorded using eye-tracking glasses, while compensating for head movements which are simultaneously recorded using an inertial measurement unit (IMU).”; Page 26, Paragraph 1 of Schwaller: “The head-tracking signals are recorded using the Inertial Measurement Unit (IMU) from x-io Technologies. The IMU consists of a triaxial gyroscope, a triaxial accelerometer, and triaxial magnetometer and has a sampling frequency up to 512 Hz”; note IMU is understood to perform the functions of an inclinometer) and Xie teaches eliminating in real-time the effect of head movements on an eye position monitoring (Abstract “Head movements are normally much slower than eye movements and can be compensated for using another tracking scheme for head position. In this paper, a hybrid method employing the two tracking schemes is developed. To this end, first a measurement model for the compensation of the head movement is formulated and then the overall tracking scheme is implemented by cascading two Kalman filters. The tracking of the iris movement is followed by the compensation of the head movement for each image frame. Experimental results are presented to demonstrate the accuracy aspects and the real-time applicability of the proposed approach.”). It would have been obvious to one of ordinary skill in the art to have modified Schwaller with Xie to have eliminated effect of head movements on the eye position monitoring in real time, in order to compensate the minute impact of head movement on eye positions frame by frame (Abstract “Head movements are normally much slower than eye movements”; Page 487, Column 1, Paragraph 2 “With head movements, the position of the eye center is no longer a fixed point in the image coordinate system, but changes slowly from frame to frame, thus making the measurements for tracking the iris center incorrect. Hence, it is necessary to compensate head movements to ensure the accuracy of the tracking”).
Regarding claim 14, Schwaller is silent on the frequency of the camera. Humphries teaches wherein the frequency of the fast near-infrared camera is not lower than 1000 Hz (Paragraph 0017: “The speed of a CCD array allows for rates from about 1200 Hz to about 6000 Hz or more”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schwaller, in view of Humphries, so that the frequency of the fast near-infrared camera is not lower than 1000 Hz, in order to provide precise detection of high speed saccadic eye motion (Paragraph 0009: “Video detection of saccadic eye movements has been used. Normal video frame rates, however, of 30 Hz are slow relative to the high-speed saccade. Eye tracking devices, however, do exist for tracking this high-speed event using video speeds of 240 Hz or more.”; Paragraph 0018: “The technology is precise and high-speed, making it well-suited for monitoring eye motion”).
 Regarding claim 15, Schwaller teaches wherein eliminating the effect of head movement on eye position monitoring in real time comprises: placing the inclinometer at a rotation point of the subject's head; when saccade and head rotation occur at the same time (Page 23, Paragraph 1 “The objective of the present thesis is to develop a method that can robustly detect the three most common types of eye movements from an eye-tracking signal recorded using eye-tracking glasses, while compensating for head movements which are simultaneously recorded using an IMU”; Page 39, Paragraph 4-Page 40, Paragraph 1 “various signals were recorded with the eye-tracking glasses and the IMU separately, the goal of this section is to perform the recordings simultaneously. To this end, the two recording systems need to be calibrated and synchronized...it was decided to place the IMU at the centre of the test person’s forehead, mounted above the glasses as depicted in Figure 3.10… This spot will be the centre of the common coordinate system”; see Figure 3.10),
the inclinometer recording the current eye movement angle β (Page 29, Paragraph 3 “The goal of this section is to investigate the relationship between eye-in-head motion, head-in-space motion, and eye-in-space motion in order to find a model to combine head- and eye-tracking signals”; Page 31, Paragraph 1 “In order to be able to apply the relationship of Equation (3.2) to the signals from the eye-tracking glasses and the IMU, the signals first need to be converted to a common coordinate system…. This means that all coordinates will be mapped to the x- and y-coordinates of a 1280 x 960-pixel plane and Equation (3.2) can be reformulated as…where x and y are the x- and y-coordinates in pixels and the subscripts G, E, and H denote eye-in-space (gaze), eye-in-head, and head-in-space positions, respectively.”; Page 31, Paragraph 2-Page 32, Paragraph 1 “As the eye positions are already calculated in pixels relative to the scene camera video frame of the eye-tracking glasses, no further mapping needs to be performed. This means that xE and yE of Equation (3.3) correspond to the x- and y-coordinates obtained from the eye-tracking glasses. The head-in-space orientations recorded by the IMU are reported in angles”; see Eq. 3.2-3.3; note xG, yG are interpreted as the current eye movement angle β, which is obtained by summing xH and yH obtained from the IMU and xE and yE obtained from the eye-tracking glasses); 
obtaining a head movement angle y from the inclinometer (xH and yH are interpreted as the head movement angle γ; Page 31, Paragraph 1 “where x and y are the x- and y-coordinates in pixels and the subscripts G, E, and H denote eye-in-space (gaze), eye-in-head, and head-in-space positions, respectively.”; Page 32, Paragraph 1 “The head-in-space orientations recorded by the IMU are reported in angles).
Regarding claim 16, Schwaller teaches wherein a response frequency of the inclinometer is not lower than 200 Hz (Page 26, Paragraph 1 “The IMU consists of a triaxial gyroscope, a triaxial accelerometer, and triaxial magnetometer and has a sampling frequency up to 512 Hz”).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwaller in view of Khaderi (US 2016/0367165) and de Brouwer et al. (Reference U on PTO-892; 2016) as applied above in further view of Humphries et al. (US 2010/0283972).
Regarding claim 19, Schwaller is silent on the neurodegenerative disease. Humphries teaches further comprising determining that or a neurodegenerative disease (Paragraph 0010: ‘parameters obtained in saccadic motion detection can be used to provide objective measures of, dementia, delirium, psychosis, mania, attention deficit, depression, fatigue, intoxication, and/or sedation…Parameters obtained in saccadic motion detection are helpful in diagnosing neurological defects, such as stroke or Alzheimer's disease.’). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schwaller and Humphries, using the eye movement analysis system of Schwaller, which provides the advantage of improved accuracy by head movement compensation (Abstract, para 4 of Schwaller), to test brain function or a neurodegenerative disease in an objective, economical, non-invasive manner with a brain function testing device based on Humphries (para [0010] of Humphries “parameters obtained in saccadic motion detection can be used to provide objective measures of, dementia, delirium, psychosis, mania, attention deficit, depression, fatigue, intoxication, and/or sedation…Parameters obtained in saccadic motion detection are helpful in diagnosing neurological defects, such as stroke or Alzheimer's disease…such testing provides economic benefit over extant testing modalities. In the case of medical practitioners, such testing is safer and less invasive in that phlebotomies and/or urine specimens are obviated…The invention may obviate the need for test sample, such as urine, and thereby may reduce the risk of sample mishaps…since saccade generation is principally an unconscious act, the technique is difficult to fool or defeat”).
Regarding claim 20, Schwaller is silent on the neurodegenerative disease. Humphries teaches wherein the neurodegenerative disease is one of Alzheimer's Disease, Parkinson's Disease, Huntington's Disease, and cerebellar atrophy (Paragraph 0010: ‘Parameters obtained in saccadic motion detection are helpful in diagnosing neurological defects, such as stroke or Alzheimer's disease.’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schwaller and Humphries, using the eye movement analysis system of Schwaller, which provides the advantage of improved accuracy by head movement compensation (Abstract, para 4 of Schwaller), to test a neurodegenerative disease such as Alzheimer’s disease in an objective, economical, non-invasive manner with a brain function testing device based on Humphries (para [0010] of Humphries “parameters obtained in saccadic motion detection can be used to provide objective measures of, dementia, delirium, psychosis, mania, attention deficit, depression, fatigue, intoxication, and/or sedation…Parameters obtained in saccadic motion detection are helpful in diagnosing neurological defects, such as stroke or Alzheimer's disease…such testing provides economic benefit over extant testing modalities. In the case of medical practitioners, such testing is safer and less invasive in that phlebotomies and/or urine specimens are obviated…The invention may obviate the need for test sample, such as urine, and thereby may reduce the risk of sample mishaps…since saccade generation is principally an unconscious act, the technique is difficult to fool or defeat”).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791